ACCEPTED
                                                                                                02-15-00277-CV
                                                                                    SECOND COURT OF APPEALS
                                                                                          FORT WORTH, TEXAS
                                                                                            9/1/2015 4:48:53 PM
                                                                                                 DEBRA SPISAK
                                                                                                         CLERK




                                                                                 FILED IN
                                                                          2nd COURT OF APPEALS
                                    No. 02-15-00277-CV                      FORT WORTH, TEXAS
                                                                          09/01/2015 4:48:53 PM
                                                                              DEBRA SPISAK
                          IN THE COURT OF APPEALS                                  Clerk
                      FOR THE SECOND DISTRICT OF TEXAS
                           AT FORT WORTH, TEXAS


    PATRICIA OSBORNE, INDIVIDUALLY AND CHARLES OSBORNE,
                        INDIVIDUALLY,
                           Appellants.

                                               v.

                                WILLIAM ROWE, M.D.,
                                      Appellee.


             On Appeal from the 393rd District Court, Denton County, Texas
                    Cause No. 14-06405-393 (Hon. Doug Robison)


    NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL FOR
                APPELLEE WILLIAM ROWE, M.D.


TO THE HONORABLE JUSTICES
OF THE FORT WORTH COURT OF APPEALS:

         PLEASE TAKE NOTICE, pursuant to rule 6.2 of the Texas Rules of

Appellate Procedure, that Michelle E. Robberson of the law firm of Cooper &

Scully, P.C. will serve as lead appellate counsel for Appellee, William Rowe,

M.D., in the above-styled appeal, in addition to Appellee’s trial counsel, Brett

Timmons, of the Law Office of Brian J. Judis.


NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL FOR APPELLEE WILLIAM ROWE, M.D.          PAGE 1
D/932869v1
         Contact information for Appellee’s lead appellate counsel is:

                                Michelle E. Robberson
                               Texas Bar No. 16982900
                                Cooper & Scully, P.C.
                             900 Jackson Street, Suite 100
                                  Dallas, Texas 75202
                                     (214) 712-9500
                                  (214) 712-9540 (fax)
                         michelle.robberson@cooperscully.com

Ms. Robberson requests the Court and opposing counsel add her to the list of

counsel in this case who will receive notice of all pleadings, notices, orders, and

other communications from the Court and from opposing counsel.

                                            Respectfully submitted,

                                            COOPER & SCULLY, P.C.
                                            By: /s/ Michelle E. Robberson
                                              MICHELLE E. ROBBERSON
                                              Texas State Bar No. 16982900
                                              michelle.robberson@cooperscully.com

                                            900 Jackson Street, Suite 100
                                            Dallas, Texas 75202
                                            Telephone: 214.712.9500
                                            Facsimile: 214.712.9540

                                            ATTORNEYS FOR APPELLEE,
                                            WILLIAM ROWE, M.D.




NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL FOR APPELLEE WILLIAM ROWE, M.D.   PAGE 2
D/932869v1
                             CERTIFICATE OF SERVICE
         I hereby certify that I served a true and correct copy of this Notice on the

counsel of record listed below via e-filing on this 1st day of September, 2015:

         W. Edward McLendon
         THE LAW OFFICES OF W. EDWARD MCLENDON
         5001 Spring Valley Road, Suite 400E
         Dallas, TX 75244
         Via e-file: edmclendon@hotmail.com


                                             /s/ Michelle E. Robberson _____________
                                            MICHELLE E. ROBBERSON




NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL FOR APPELLEE WILLIAM ROWE, M.D.    PAGE 3
D/932869v1